                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  SERENITY WADLEY, BY AND THROUGH
  HER GUARDIAN, KENYETTE WADLEY,

                 Plaintiff,
                                                       Case No. 18-cv-12063
                     v.
                                                    U.S. DISTRICT COURT JUDGE
                                                       GERSHWIN A. DRAIN
 HAZEL PARK COMMUNITY SCHOOLS, ET
               AL.,

            Defendants.
   ______________                       /

    OPINION AND ORDER GRANTING DEFENDANTS’ MOTION FOR
                  SUMMARY JUDGMENT [#28]

                                   I. INTRODUCTION

      Presently before the Court is the Defendants’ Motion for Summary Judgment.

On October 24, 2017, Plaintiff Serenity Wadley had a behavioral incident, walked

out of her classroom, and was brought into a separate room at Webb Elementary

School by two employees. As Plaintiff attempted to escape this room through a

nearby door, one of the employees moved to shut that door. Plaintiff’s hand was

still around the door as it closed, resulting in significant injury to one of her fingers.


      On August 21, 2018, Serenity Wadley, by and through her mother, Kenyette

Wadley, filed an Amended Complaint pursuant to 42 U.S.C. § 1983. Plaintiff alleges

violations of her Fourth and Fourteenth Amendment rights as well as state law

                                            1
claims of assault, battery, and gross negligence against Defendants Lynette Daley,

Corri Nastasi, and the Hazel Park School District.


      Defendants filed their Motion for Summary Judgment on July 31, 2019. In

their present motion, Defendants argue that Plaintiff’s claims are barred because she

must first exhaust administrative remedies under the Individuals with Disabilities

Education Act (IDEA). They further assert that there are no genuine issues of

material fact as to whether Defendants violated Plaintiff’s constitutional rights or

committed assault, battery, or gross negligence. Additionally, Defendants argue

that, even if a constitutional violation occurred, all Defendants are entitled to

immunity.


      Plaintiff filed her response to Defendants’ motion on September 20, 2019, and

Defendants filed their reply on September 30, 2019. A hearing on this matter was

held on December 2, 2019. For the reasons discussed below, the Court will GRANT

Defendants’ Motion for Summary Judgment [#28].


                            II. FACTUAL BACKGROUND

      This case stems from a behavioral incident that occurred during the school

day on October 24, 2017. Plaintiff Serenity Wadley, then a third-grade, eight-year-

old student at Webb Elementary School, returned to her classroom after lunchtime.

ECF No. 11, PageID.68. The classroom teacher asked Plaintiff to remove an object


                                          2
from her mouth, but Plaintiff did not do so and instead left the classroom by herself.

Id.; ECF No. 28, PageID.170. Unable to leave the classroom to retrieve her, the

teacher requested help from school employees Joan Rybinski, a paraprofessional,

and Defendant Lynette Daley, a behavioral specialist. Id.


      Plaintiff ran through the school hallways in an attempt to avoid Rybinski and

Defendant Daley. ECF No. 11, PageID.69. Defendants state that, as Plaintiff ran

around trying to avoid contact with the paraprofessionals, other classroom

transitions were occurring in the school hallways. ECF No. 28, PageID.171. This

included the movement of students in the “SXI classroom,” which has “students with

severe multiple impairments that [make them] medically fragile.” Id. at PageID.172.

Defendants explained that they were fearful Plaintiff would injure either herself or

others if she continued running through the hallways. Id.


      Plaintiff was then brought by Rybinski and Daley into a separate room off of

the hallway. Id. This room is known as the “wolf den” as a reference to the school’s

mascot and, according to Defendants, used by school officials as a de-escalation

space when students have behavioral problems. ECF No. 36-7, PageID.576; ECF

No. 28-13, PageID.372. In contrast, Plaintiff alleges that the wolf den is an isolation

room where behaviorally challenged students are placed in “solitary confinement . .

. for prolonged periods of time . . . without any adult supervision.” ECF No. 11,


                                          3
PageID.68. The wolf den contains various chairs and bookshelves along with two

doors that lead back to the hallway. ECF No. 28-13, PageID.371.


      Plaintiff was in the wolf den with Rybinski and Defendant Daley, who each

stood in front of the two doors. Id. at PageID.374. Plaintiff states that she knocked

books down from a bookshelf, while Defendant asserts that Plaintiff attempted to

pull over the entire bookcase. ECF No. 11, PageID.68; ECF No. 28, PageID.173.

Defendant Daley moved from her position in front of the door to either pick up the

books or prevent the bookshelf from falling over. Id. As she moved away from her

position, Plaintiff ran towards that door in an attempt to leave the wolf den. Id.

Defendant Daley moved to close the door in response, but Plaintiff’s hand was

positioned in between the doorframe. Id. Plaintiff’s finger was caught in the door

as it closed, resulting in a severe fracture and laceration of her left index finger. ECF

No. 11, PageID.69. Plaintiff was taken to the hospital, where they set the bone and

stitched the laceration. ECF No. 36-2, PageID.530.


      Defendant Nastasi, the principal of Webb Elementary School, was informed

of the incident later that day. ECF No. 28-14, PageID.396. She stated that the

actions described to her by Rybinski and Defendant Daley appeared to be in line

with all school policies and trainings. Id. at PageID.397.




                                           4
                              III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(a) “directs that summary judgment shall

be granted if there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998) (quotations omitted). The court

must view the facts, and draw reasonable inferences from those facts, in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986). No genuine dispute of material fact exists where the record “taken

as a whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

Ultimately, the court evaluates “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.


                                  IV. DISCUSSION

      Counts I, II and V of Plaintiff’s complaint allege deprivation of constitutional

rights in violation of 42 U.S.C. § 1983. ECF No. 11, PageID.72-73, 75. Counts III

and IV contain state law claims of assault, battery, and gross negligence. Id. at

PageID.74-75.    Defendants first argue that Plaintiff has failed to exhaust her

administrative remedies under the Individuals with Disabilities Education Act.

They also argue that the individual Defendants are entitled to immunity under the

                                          5
applicable federal and state laws, barring Plaintiff from succeeding on any of those

claims.


      A. Exhaustion under the Individuals with Disabilities Education Act

      Defendants first argue that Plaintiff must exhaust her administrative remedies

under the Individuals with Disabilities Education Act (IDEA) before she can bring

a civil claim in this Court. Plaintiff states that her claim does not fall within the

purview of the IDEA and even if it did, exhaustion would be futile and therefore

unnecessary under these circumstances.


      The IDEA was enacted to ensure that a school provides a “free appropriate

public education” (FAPE) to all children with disabilities. 20 U.S.C. § 1415. Even

if a plaintiff does not explicitly state a claim under the IDEA, the statue will still

apply “when the gravamen of a complaint seeks redress for a school’s failure to

provide a FAPE . . . .” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 747 (2017).


      If an education-related dispute arises, the IDEA establishes formal

administrative procedures that allow “any party to present a complaint with respect

to any matter relating to the identification, evaluation, or educational placement of

the child, or the provision of a free appropriate public education to such child.” 20

U.S.C. § 1415(b)(6). A plaintiff must generally exhaust her claims under the IDEA

through state administrative procedures before filing a civil action. Id. at § 1415(l).


                                          6
However, there are narrow exceptions to the exhaustion requirement, including

“when the use of administrative procedures would be futile or inadequate to protect

the plaintiff’s rights . . . .” F.C. v. Tennessee Dep't of Educ., 745 F. App'x 605, 608

(6th Cir. 2018).     Further, a complaint that seeks redress for “other harms,

independent of any FAPE denial, is not subject to §1415(l)’s exhaustion rule,” and

may be properly brought before a court without application of the IDEA. Fry, 137

S. Ct. at 754-755.


      Here, Defendants argue that “the gravamen of Plaintiff’s Complaint is that she

was improperly restrained when she was displaying difficult behaviors.” ECF No.

28, PageID.189. Defendants cite various cases holding that the use of restraints and

seclusion against disabled students concerns the denial of FAPE and therefore falls

within the purview of the IDEA. See, e.g., N.S. by & through J.S. v. Tennessee Dep't

of Educ., No. 3:16-CV-0610, 2017 WL 1347753, at *11 (M.D. Tenn. Apr. 12, 2017).

Plaintiff disagrees with Defendants’ portrayal of her complaint, arguing instead that

“Plaintiff’s claims have nothing to do with FAPE, but rather deal with a school

actor’s decision to physically injure a child.” ECF No. 36, PageID.487. Plaintiff

further asserts that, even if the IDEA applied to her complaint, exhaustion would be

futile as “the condition creating Serenity’s damage has ceased” and equitable relief

through the IDEA procedures will provide inadequate compensation. Id.



                                          7
      The difference between the parties’ arguments is the characterization of

Plaintiff’s complaint and relief sought. Whether this case falls under the IDEA

depends on whether the claims relate to (1) Plaintiff’s allegation of numerous

seclusions in the wolf den, or (2) the one-time injury to Plaintiff’s finger. In the

cases cited by Defendants, the majority of the student plaintiffs were subjected to

continuous restraint or seclusion use. Here, however, Plaintiff is seeking relief for a

singular event in four out of her five claims, and she has conceded that the remaining

claim about continuous restraints (Count I) is without merit. IDEA exhaustion

would not properly redress Plaintiff’s injury because Plaintiff does not argue that the

door-slamming was used as an educational tool for her as a disabled student. The

IDEA administrative process is therefore not appropriate here, as the denial of a

FAPE is not at issue.


      Further, it is unclear whether Plaintiff’s school, Webb Elementary, was aware

of Plaintiff’s diagnoses prior to the day of the incident. The Supreme Court found

that, “[u]nder the IDEA, an ‘individualized education program,’ called an IEP for

short, serves as the ‘primary vehicle’ for providing each child with the promised

FAPE.” Fry, 137 S. Ct. at 749. A student’s IEP is typically the centerpiece of

litigation involving the IDEA, as it contains documentation about the student’s

diagnoses, behavioral problems, and proposed interventions, among other aspects.

In this case, Plaintiff did not receive an IEP until four months after the incident at

                                          8
issue. Defendants’ oral argument on this matter did not sufficiently establish that

the school was aware of Plaintiff’s disability status at the time of the incident. For

IDEA purposes, there is a crucial distinction between a student with behavioral

issues and a student with documented disabilities, and Defendants did not show that

they were treating Plaintiff as a disabled student in October 2017. Accordingly,

Plaintiff is not required to first exhaust her claims under the IDEA, and the Court

may properly address Defendants’ remaining summary judgment arguments.


      B. Federal Claims
      Plaintiff alleges three federal constitutional claims under Section 1983 against

the individual and municipal Defendants. Each count is addressed below.


         1. Fourth Amendment Unlawful Seizure (Count I)
      Plaintiff brings an unlawful seizure claim under the Fourth Amendment

against Defendants Daley and Nastasi, alleging that Serenity suffered when she was

placed in the wolf den and “unable to free herself from this captivity.” ECF No. 11,

PageID.73. Defendants argue that because this occurred in a school environment,

Sixth Circuit precedent instructs the Court to use the “shocks the conscious”

Fourteenth Amendment substantive due process standard. Plaintiff asserts that her

Fourth Amendment claim is distinct from her Fourteenth Amendment claim and

should be analyzed under the traditional unlawful seizure standard.



                                          9
          In the instant matter, Plaintiff’s unlawful seizure claim is related but distinct

from her excessive force claim. The original complaint and response specifically

allege that Plaintiff was “lock[ed]” in a “windowless room” “by herself” for “hours

at a time,” “essentially subject[ing] Serenity to tactics used by police when

interrogating hardened criminals.” ECF No. 36, PageID.490. None of the evidence

in the record, however, supports these allegations. Instead, the principal’s deposition

testimony indicates that Plaintiff was accompanied to the wolf den by school staff

during behavioral incidents, consistent with school policy. See ECF No. 36-5,

PageID.553 (“Yes, students, often times, go there to talk with a behavior para-pro

or myself, or our social worker to try to, depending on the situation, regain

composure, get perspective on a situation, de-escalate, calm down, be part of an

investigation into a behavior incident.”). Plaintiff has not demonstrated that she was

ever locked in the room alone, let alone for prolonged periods of time, and Daley

noted in her deposition testimony that the wolf den has “two large windows.” ECF

No. 28-13, PageID.371. The hearing on this matter further established that no factual

support exists for Plaintiff’s allegations in this Count, and Plaintiff conceded as

much during oral argument. Plaintiff therefore has not carried her burden to

demonstrate a genuine factual dispute as to a violation of her Fourth Amendment

rights.




                                              10
          2. Fourteenth Amendment Deprivation of Due Process (Count II)
      Plaintiff next asserts a Fourteenth Amendment claim against Defendant

Daley, claiming that she maliciously closed the door on Plaintiff’s hand and violated

her right to bodily integrity and freedom from excessive force. The Sixth Circuit

analyzes this claim under a “shocks the conscious” standard, which asks if there was

a pedagogical justification for the use of force, if force was used to meet a legitimate

objective, if it was applied in a good faith effort or “maliciously and sadistically for

the very purpose of causing harm,” and whether a serious injury occurred. Domingo

v. Kowalski, 810 F.3d 403, 411 (6th Cir. 2016).


      The Domingo factors tip decidedly in favor of Defendants. While Plaintiff

did suffer serious injury to her finger, Plaintiff has not provided any evidence to

suggest that Defendant Daley intentionally, maliciously, or sadistically caused

Plaintiff’s injury. The facts of this case suggest instead that an unfortunate accident

took place, not that Defendant used force intentionally or as punishment.

Defendants’ deposition testimony indicated that there was concern about the safety

of both Plaintiff and the medically fragile students in the hallway that day, which

suggests why Daley moved to close the door quickly. Given the claims raised,

Plaintiff’s bare assertion that Defendant saw her hand in the door and made a

conscious decision to slam it out of anger, without any other evidence, is not

sufficient to withstand the summary judgment stage.

                                          11
         3. Qualified Immunity as to Counts I & II
      The individual Defendants maintain that they are entitled to qualified

immunity on Plaintiff’s Fourth and Fourteenth Amendment claims.


      To establish qualified immunity, courts ask “whether the facts alleged or

shown make out a violation of a constitutional right and whether the right at issue

was clearly established at the time of the incident.” Sumpter v. Wayne Cty., 868 F.3d

473, 480 (6th Cir. 2017). The district court may address the qualified immunity

analysis in any order. Kent v. Oakland Cty., 810 F.3d 384, 390 (6th Cir. 2016).


      To be clearly established, “the case law must dictate, that is, truly compel (not

just suggest or allow or raise a question about), the conclusion for every like-

situated, reasonable government agent that what defendant is doing violates federal

law in the circumstances.” Clemente v. Vaslo, 679 F.3d 482, 490 (6th Cir. 2012)

(quoting Saylor v. Bd. of Educ. of Harlan Cty., 118 F.3d 507, 515 (6th Cir. 1997)).

However, “some violations of constitutional rights are so obvious that a materially

similar case would be unnecessary.” Id. at 651 (quoting Binay v. Bettendorf, 601

F.3d 640, 646–47 (6th Cir. 2010)). The plaintiff bears the ultimate burden of proof,

and if the plaintiff fails to carry her burden as to either element of the qualified

immunity analysis, then the official is immune from suit. Cockrell v. City of

Cincinnati, 468 F. App’x 491, 494 (6th Cir. 2012).



                                          12
      Here, this Court has found that the record does not establish any constitutional

violations.   Thus, Plaintiff cannot defeat the individual Defendants’ qualified

immunity defense. Defendants Nastasi and Daley are therefore entitled to qualified

immunity for Plaintiff’s Section 1983 claims under the Fourth and Fourteenth

Amendment.


          4. Monell Municipal Liability (Count V)
      Plaintiff’s sole claim against Hazel Park School District is a Monell municipal

liability claim. Monell v. Department of Social Services, 436 U.S. 658 (1978). To

prevail in a Section 1983 claim against a municipality, one must demonstrate: (1)

the deprivation of a constitutional right; and (2) that the defendant (municipality) is

liable for the violation. Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455

F.3d 690, 700 (6th Cir. 2006). As this Court analyzed above, the Court has not found

a deprivation of Plaintiff’s constitutional rights. Plaintiff’s Section 1983 claim

therefore fails under the first element.


      Even if there was a constitutional deprivation, Plaintiff still needs to prove the

municipality is liable. To do this, Plaintiff “must demonstrate that the alleged federal

violation occurred because of a municipal policy or custom.” Burgess v. Fischer,

735 F.3d 462, 478 (6th Cir. 2013) (citing Monell, 436 U.S. at 694 (1978)). “A

municipality ‘may not be sued under § 1983 for an injury inflicted solely by its



                                           13
employees or agents.’” Id. (quoting Monell, 436 U.S. at 694). Plaintiff must show

one of the following to prove this claim:

      (1) the existence of an illegal official policy or legislative enactment;
      (2) that an official with final decision making authority ratified illegal actions;
      (3) the existence of a policy of inadequate training or supervision; or
      (4) the existence of a custom of tolerance or acquiescence of federal rights
      violations.

Burgess, 735 F.3d at 478 (citing Thomas v. City of Chattanooga, 398 F.3d 426, 429
(6th Cir. 2005) (emphasis added)).

      Here, Plaintiff asserts that the Hazel Park School District engaged in the

“practice of isolating young children with learning or mental disabilities by placing

them alone, without adult supervision, in windowless, closet-like rooms for

prolonged periods of time.” ECF No. 11, PageID.76. While Plaintiff’s allegations

are serious, there is no evidence in the record to support these claims. To the

contrary, the deposition testimony from Plaintiff’s mother indicates that she has no

knowledge of “any other children being isolated in any sort of room” at the school.

ECF No. 28-2, PageID.234. Further, Daley testified in her deposition that the wolf

den has “two large windows” that look to the inside hallways, which lead to exterior

doors. ECF No. 28-13, PageID.371.


      Plaintiff has not demonstrated that there is a genuine dispute of material fact

as to whether she or other students were restrained and alone in windowless rooms

within the school. Plaintiff fails to provide evidence that supports her original claim


                                            14
of unconstitutional practices by the school district, and the evidentiary record

produced here does not support that conclusion either. Additionally, this Court has

already reasoned that Plaintiff cannot establish a constitutional deprivation under

either the Fourth or Fourteenth Amendments. Accordingly, this Monell claim

against the school district must fail.


      C. State Law Claims
      Plaintiff also alleges state law tort claims of assault, battery, and gross

negligence against the individual Defendants.


      Under Michigan law, an assault “is defined as any intentional unlawful offer

of corporal injury to another person by force, or force unlawfully directed toward

the person of another, under circumstances which create a well-founded

apprehension of imminent contact, coupled with the apparent present ability to

accomplish the contact.” Estate of Hill by Hill v. Miracle, 853 F.3d 306, 316–17

(6th Cir. 2017) (citing Espinoza v. Thomas, 189 Mich. App. 110, 119 (1991)).

Moreover, a battery is “the willful and harmful or offensive touching of another

person which results from an act intended to cause such a contact.” Id. Further, a

governmental employee may be liable for gross negligence in Michigan if he or she

engages in “conduct so reckless as to demonstrate a substantial lack of concern for

whether an injury results.” Mich. Comp. Laws § 691.1407(8)(a).



                                         15
      The Court is not persuaded that Defendant Daley acted in an intentional or

malicious manner during the incident in question. Nor does her conduct indicate

that she consciously or willfully disregarded the risk that Plaintiff’s finger was in the

door; in fact, the evidence suggests she had no knowledge of any part of Plaintiff’s

body in the doorway. In contrast, the Bellinger case that Plaintiff cites found that

the defendant “took active steps to remove and discourage use” of a table saw’s

safety guards and then “pressured plaintiff to use the saw in this unsafe condition.”

Bellinger by Bellinger v. Kram, 319 Mich. App. 653, 660 (2017). Here, Plaintiff has

not shown any “active steps” by Defendants that rise to the level in Bellinger or

demonstrate a lack of concern for injury. Without any evidence of Defendants’

intentionality here, Plaintiff has not met her burden to withstand summary judgment.

Further, because Plaintiff cannot show intentionality, she cannot defeat Defendants’

governmental and school board immunity assertions. See Odom v. Wayne Cty., 482

Mich. 459 (2008); Mich. Comp. Laws § 380.1312. The Court must therefore grant

summary judgment in favor of Defendants on the state law claims as well.


                                   V. CONCLUSION

      For the reasons discussed herein, the Court will GRANT the Defendants’

Motion for Summary Judgment [#28] and dismiss the case.




                                           16
      IT IS SO ORDERED.

Dated:      December 6, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, December 6, 2019, by electronic and/or ordinary mail.

                               s/Teresa McGovern
                                  Case Manager




                                        17
